DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9, 11-13, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/28/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franey et al. 5,154,886 in view of Byrd et al. 5,256,335.
Franey et al. disclose an active barrier to termites (the polyethylene with copper-carbon matrix presents a physical barrier which is at least an obstacle to travel of the termite when presented in the path of the termite) comprising a polymeric substrate (polymer film comprising polyethylene which are formed into bags); and a copper-carbon matrix (polymer being loaded with a combination of carbon black and a suitable (polymer matrix is formulated to include impregnated particles of carbon black and copper).  Franey et al. disclose the particular polymer chosen as the matrix is not critical and typically, polymers such as polyethylene and polypropylene are useful and generally the polymer is chosen so that the required loading with carbon black and metal does not substantially degrade the polymer film, but does not disclose wherein the polymeric substrate is a polystyrene based polymer, a polyacrylic based polymer, a polyethylene terephthalate (PET) based polymer, or a combination thereof.  Hattori et al. disclose antistatic sheeting with an electroconductive layer (B) containing carbon black being disposed on a substrate layer (surface layer A [see col. 7, lines 6-20] or substrate layer C [see col. 2, line 64 to col. 3, line 2]) which is selected from among plastic materials which are suitable for packaging materials, for example, sheets of polyacrylic esters, polymethylacrylic esters, polystyrene or polyethylene.  Franey discloses protection of devices from ESD comprising a polymeric substrate (suitable carrier material), wherein the polymeric substrate is a polyacrylic substrate (acrylic copolymer emulsion such as Carboset®); a copper-carbon matrix (particles of carbon black and of copper), wherein the copper-carbon matrix is incorporated into the polymeric substrate (by mixture).  Lyublinski et al. disclose a rust resistant tape (10) comprising a polymer base material layer (11 which is the substrate) and a rust-resistant component (13), wherein the polymer base material can be made from polyethylene, polypropylene, or polyethylene terephthalate.  It would have been obvious to one of ordinary skill in the art to modify the polymeric substrate of Franey et al. ‘886 such that it is polystyrene based polymer, a polyacrylic based polymer or a polyethylene terephthalate based polymer in view of Hattori et al., Franey et al. ‘021, or Lyublinski et al. in order to utilize the copper-carbon matrix into different substrate materials which are formed into various types of packaging material and containers so as to be useful in many different applications and situations.  Franey et al. also discloses that the polymer is loaded with a combination of carbon black and a metal which is chosen to yield a resulting resistivity of the polymer/carbon black/metal combination in the range of 1 x 10+6 to 1 x 10+12 ohms/square and that the use of a combination of a suitable metal and carbon black not only produces resistivity in the desired range but additionally yields selectable resistivities by varying the compositional range and that fabrication parameters are not critical and a protection material having suitable resistivity is much more easily manufacturable (see col. 3, lines 1-26); and that the exact resistance obtained using carbon black and a metal is easily controlled by adjusting the amount of metal to carbon black present and for highly conducting carbon blacks loading percentages in the range of 1 to 5 with metal loading percentages in the range of 10 to 40 are employed and that for less conductive carbon black, higher loading of carbon black should be used and that the exact percentages depend on the particular carbon black and metal used (see col. 3, line 66 to col. 4, line 21), the copper-carbon matrix having a copper concentration and carbon concentration that has an activation threshold (the device as taught by Franey has some activation threshold depending upon the respective amounts of carbon black and copper in the polymer matrix; see col. 3, lines 27-47) that interferes with an electrical communication transmission used by insects to navigate (the device of Franey is capable of achieving such function because it is composed of the same copper-carbon matrix and is capable of achieving the ESD levels of about 104 to 1010 ohms square as stated at col. 3, lines 1-11).  Franey et al. also does not disclose the copper-carbon matrix having a copper concentration and a carbon concentration that has an activation threshold of less than about 1.0 volt, wherein the activation threshold interferes with an electrical communication transmission used by insects to navigate, and wherein the copper-carbon matrix comprises carbon black in an amount of from about 10% by weight to 25% by weight of the carbon-copper matrix.  It would have been an obvious matter of design choice to modify the barrier of Franey such that the copper-carbon matrix having a copper concentration and a carbon concentration that has an activation threshold of less than about 1.0 volt, wherein the activation threshold interferes with an electrical communication transmission used by insects to navigate, and wherein the copper-carbon matrix comprises carbon black in an amount of from about 10% by weight to 25% by weight of the carbon-copper matrix since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the barrier of Franey would perform equally as well by doing so, and because it is clearly stated in the Franey specification that the resistivity of the barrier may be adjusted to the desired level by using varying amounts of carbon black and copper within the matrix and that when incorporating a less conductive carbon black, higher loading of carbon should be used (higher loading represents a greater weight % of carbon black to be employed; see col. 4, lines 13-16) and the design of the copper-carbon matrix to have an activation threshold of less than about 1.0 volt would allow the electrostatic discharge protection to initiate static discharge at low voltages so as to prevent any damage to sensitive electronic components contained therein.
In regard to claim 5, Franey et al. disclose the copper-carbon matrix comprises copper particles having an inner layer core of copper with a discontinuous outer layer of cupric oxide (CuO) and/or cuprous oxide (CU20) (see col. 3, line 68 to col. 4, line 2 which states “since the metal with its associated surface oxide chemically bonds to the carbon...”; copper forms only two known oxides, CuO and CU20, therefore the claimed discontinuous outer layers represent the known naturally occurring oxides of copper that are possible).
In regard to claim 7, Franey et al. disclose the copper-carbon matrix comprises carbon black in a concentration sufficient to achieve electro-static dissipative (ESD) levels of about 104 to 1010 ohms/square (see col. 3, lines 1-11).
In regard to claim 10, Franey et al. disclose further comprising at least one inert polymer carrier, wherein the inert carrier is a convoluted sheet, a textured sheet, a film, a laminated structure, a paper, an adhesive tape, a non-adhesive tape, a fabric, a foam, a mesh, or an extrusion form or shape (“polyethylene, is formed into a configuration such as a bag, a rigid container, or a tape and reel carrier” stated at col. 2, lines 8-11; “the pellets were used in turn to produce blown bags” stated at col. 4, lines 55-56 detailing Example 1; and “The resulting mixture was processed in a heated rolling mill and molded sheets were produced...” stated at col. 5, lines 39-41 detailing Example 2).
.
Claims 4, 6, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franey et al. 5,154,886 in view of Byrd et al. 5,256,35.
In regard to claim 4, Franey et al. disclose the copper-carbon matrix comprising copper flake (see col. 4, lines 50-51 & Table 2) and carbon black (see col. 2, lines 11 -21 and col. 4, lines 8-9 & 18-21), but do not disclose the copper-carbon matrix which comprises copper particles in the form of copper powder.  Byrd et al. disclose a conductive polyketone polymers and that polymers are combined with conductive additives to form polymer blends that conductive polymer blends provide shielding from electrostatic discharge for preventing electric shock or sparks (see col. 1, lines 23-42) and that the conductive additive of the conductive polymer is a conductive additive and that commercially available conductive additives include carbon black powder, carbon fibers, iron powder, stainless steel powder and fibers, copper powder, bronze powder, brass fibers and powder, aluminum fibers and flakes, nickel powder and flake, lead powder, and zinc powder (see col. 3, lines 38-64).  It would have been obvious to one of ordinary skill in the art to substitute the copper particles comprising copper powder of Byrd et al. for the copper flakes of Franey et al. since copper powder is an art recognized equivalent conductive additive that is old and well known for use in composing electrostatic discharge compositions.
In regard to claim 6, Franey et al. disclose the copper particles range from about 0.5 microns to 70 microns in size (see col. 4, lines 50-51 and Table 2); and from about 3% by weight to about 28% by weight of the copper-carbon matrix (see col. 4, lines 8-18).
In regard to claim 22, Franey et al. disclose the copper particles range from about 3% to weight to about 28% by weight of the copper-carbon matrix (see col. 4, lines 8-18).

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “Franey does not teach or suggest a copper-carbon matrix having a carbon black concentration of from about 10% to about 25% by weight of the copper-carbon matrix as recited in amended independent claim 1…”, the Examiner contends that Franey et al. at column 4, lines 7-28 explicitly states that “for highly conductive carbon blacks…loading percentages in the range of 1 to 5 with metal loading percentages in the range of 10 to 40 are employed…For less conductive carbon black, higher loading of carbon black should be used.)  The exact percentages depend on the particular carbon black and metal used…”  This clearly represents that it is readily obvious to a person having ordinary skill in the art to utilize varying weight percentages of carbon black in an electrostatic discharge device 
In regard to applicant’s argument that “The Office Action asserts that Franey teaches each and every element of independent claim 1, except for the specific types of polymeric substrates…Hattori…Franey ‘021…Lyublinski…alone or in combination, fail to teach or suggest each and every feature of amended independent claim 1…”, the Examiner contends that Hattori, Franey ‘021, and Lyublinski were only relied upon for their disclosures of the specific polymeric substrate compositions and not for the weight percentage of the carbon black in the copper-carbon matrix.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA